95 N.Y.2d 894 (2000)
739 N.E.2d 290
716 N.Y.S.2d 34
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MARTIN FINGER, Appellant.
Court of Appeals of the State of New York.
Argued September 14, 2000.
Decided October 12, 2000.
*895 Kristina Schwarz, New York City, and M. Sue Wycoff for appellant.
William L. Murphy, District Attorney of Richmond County, Staten Island (Jonathan J. Silbermann and Karen F. McGee of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. Defendant contends that the prosecution failed to present legally sufficient evidence that his reckless conduct occurred "under circumstances evincing a depraved indifference to human life" (Penal Law § 120.25). Defendant moved to dismiss on the ground "that the prosecution fail[ed] to prove each and every element of both counts of the indictment, beyond a reasonable doubt, as a matter of law." Defendant's general motion to dismiss is insufficient to preserve his argument for our review (see, People v Gray, 86 NY2d 10, 19-21; People v Bynum, 70 NY2d 858, 859). Defendant's remaining contention is without merit.
Order affirmed in a memorandum.